Citation Nr: 0605344	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from September 1942 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for hearing loss 
and tinnitus. 


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Hearing loss and tinnitus are not shown during service or 
in the first postservice year.

3.  The earliest evidence of any hearing loss or tinnitus is 
too remote to service to be causally linked.

4.  The competent medical evidence does not relate hearing 
loss and tinnitus to service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he developed hearing loss and 
tinnitus as a result of acoustic trauma in service.  His 
service personnel record shows that following basic training, 
he served as a surgical technician, then as a truck driver 
and drove an ambulance in transporting patients to and from 
the hospital as well as driving various other types of 
vehicles.  

VA requested the veteran's service medical records and was 
notified by the National Personnel Records Center that 
records on the veteran were fire damaged.  The best available 
copies of the veteran's records were forwarded to the Board.  
These do not show any treatment or complaints for hearing 
loss, tinnitus, acoustic trauma or head injury.

In a November 2000 private audiological examination, the 
veteran complained of trouble hearing his wife.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
45
50
65
LEFT
30
20
60
60
70

A diagnosis of bilateral hearing loss was given.  Tinnitus 
was not noted on the examination.  

VA outpatient treatment records include an evaluation in July 
2001 for complaints related primarily to his prostate cancer.  
The examiner also noted that he had baseline difficulty 
hearing.  The assessments included "hearing difficulty since 
war" and the examiner noted that the veteran likely had 
sensorineural hearing loss from "past insult and 
presbycusis."  In a July 2002 VA outpatient treatment 
record, the veteran specifically denied any hearing changes 
or tinnitus.  Treatment records are also significant for 
dementia secondary to Alzheimer's disease.  

In August 2002, the veteran filed a claim for service 
connection for hearing loss and tinnitus.  He specifically 
denied any treatment during service.  On his claim for 
service connection, he indicated a 29 year history following 
service of employment as a heavy equipment operator.  

Although VA scheduled the veteran for an examination to 
determine if there was any link between his current hearing 
loss and service, he cancelled his appointment without any 
explanation.  In January 2005, the RO attempted to contact 
the veteran to determine if he would like to reschedule his 
examination but the number provided by the veteran had been 
disconnected.  The veterans representative indicated that 
they did not have a current telephone number for the veteran.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection in the June and July 2003 rating decisions, a 
November 2003 statement of the case (SOC), August 2004 and 
July supplemental statements of the case (SSOC), and letters 
sent to the veteran in September 2002 and May 2003.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the November 2003 
SOC, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, which was substantially 
accomplished in the November 2003 SSOC.  38 C.F.R. 
§ 3.159(b)(1).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
attempted to obtain the service medical records, and was 
informed by the National Personnel Records Center (NPRC) that 
they were presumed destroyed in a fire, although the NPRC was 
able to send best available copies of the damaged records.  
VA has attempted to obtain alternate records and informed the 
veteran that he could furnish records which could substitute 
for any missing service medical records; however, he 
indicated that no such records exist.  In any case, the 
veteran specifically indicated in his claim for service 
connection that he was not treated in service for his claimed 
conditions.  As such, there are no missing service medical 
records which could substantiate the veteran's claim and 
further efforts to obtain additional records are not 
necessary.  The RO has all relevant current records of 
treatment, including VA outpatient treatment records and the 
report of a private audiologist.  The veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, and 
before a Veterans Law Judge which he declined.  Although VA 
attempted to schedule the veteran for an examination to 
determine if his hearing loss was related to service, he 
cancelled the examination without explanation and VA has been 
unable to contact the veteran to ask if he would like to 
reschedule the examination.  VA cannot assist the veteran 
further in this regard without his cooperation.  The Board 
wishes to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim for service connection for hearing loss and tinnitus.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Hearing Loss and Tinnitus

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

If the disorder is sensorineural hearing loss (organic 
disease of the nervous system), service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)  The 
determination of whether the veteran has a hearing loss 
disability is governed by 38 C.F.R. § 3.385 (2005), which 
states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  Under VA regulations, it is incumbent upon the 
veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992) (sustaining 
Board's denial of claim pursuant to 38 C.F.R. § 3.655).  As 
such, the Board will consider the veteran's claim for service 
connection for hearing loss and tinnitus, based on the 
evidence of record.

First, the Board notes that while the veteran meets the 
requirement of a current hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385 (2005), the evidence does 
not support service connection for hearing loss or tinnitus.  
In this case, the veteran contends that he sustained hearing 
loss in service from exposure to acoustic trauma.  

The veteran is not claiming injury as a result of combat, and 
the service personnel records do not show that he 
participated in combat which is not shown merely by service 
during a period of war.  As such, the provisions regarding 
lay evidence as sufficient proof of incurrence of injury 
during service for certain combat veterans are not for 
application.  38 U.S.C.A. § 1154(b).  The Board notes that 
especially where service medical records have been lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board undertakes its decision with this 
in mind.  

There is no evidence of either acoustic trauma in service, or 
of any hearing loss disability during service, or for many 
years following service.  The earliest evidence of hearing 
loss disability is the report of the private audiologist from 
November 2000.  This is more than half a century following 
his discharge from active service.  

There is no medical evidence specifically linking the 
veteran's hearing loss to acoustic trauma in service, 
including the VA records which contains a notation of 
"hearing difficulty since war" as this is clearly a 
statement of the veteran's complaint rather than a medical 
opinion linking the veteran's hearing loss to active service.  
A mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The examiner further indicated that the veteran likely had 
sensorineural hearing loss from "past insult" and 
presbycusis (the aging process).  The examiner did not 
identify the "past insult" as the veteran's active service 
or exclude the veteran's long postservice work history as a 
heavy equipment operator as the source of his sensorineural 
hearing loss.  As such, there is no medical evidence in the 
claims file specifically relating the veteran's hearing loss 
or tinnitus to noise exposure in service.  

Moreover, in recent VA treatment records the veteran has 
denied any current tinnitus.  Without evidence of a current 
disability, there is nothing to service connect.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997).  

The Board has considered the veteran's statements regarding 
the origin of his hearing loss and tinnitus; however, this is 
not competent evidence to show that acoustic trauma in 
service is the cause of his hearing loss and any tinnitus.  
In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1).  Further, competent medical evidence is defined 
as evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R § 3.159(a)(2)).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
etiology of the veteran's hearing loss and tinnitus is beyond 
the range and scope of competent lay evidence contemplated by 
the applicable regulations, and it is not shown that the 
veteran possesses the requisite education, training or 
experience to provide competent medical evidence.  

The preponderance of the evidence is against the claims for 
service connection for hearing loss and tinnitus, and because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002);  
See also 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


